EMPLOYMENT AGREEMENT




This Employment Agreement (this "Agreement") is made and entered into effective
as of the 30th day of January, 2104 (the “Effective Date”), by and between HII
TECHNOLOGIES INC., a Delaware corporation (hereafter referred to as the
"Company"), and MATTHEW C. FLEMMING (hereafter referred to as “Executive”).  The
Company and Executive may sometimes hereafter be referred to singularly as a
“Party” or collectively as the “Parties.”




W I T N E S S E T H:

 

1.  Employment and Duties of Executive




On the terms and subject to the conditions hereinafter set forth, and beginning
as of the Effective Date, the Company employs Executive as its President, Chief
Executive Officer and interim-Chief Financial Officer and the Executive will
serve as the Company’s employee in that position.  Executive shall also have
such additional powers, authority, functions, duties, and responsibilities as
may be reasonably assigned to him, from time to time, by the Board of Directors
of the Company (the “Board”).  




2.  Place of Employment




The required duties of Executive under this Agreement shall be performed by
Executive at the Company’s offices in the Houston, Texas, and in such other
place or places to which Company may, from time to time, request Executive to
travel in connection with Executive’s duties under this Agreement.  




3.  Time to be Devoted to Contractual Duties of Executive




Executive shall give his best efforts and endeavors, on a full time basis, to
the discharge of his duties under this Agreement and shall not, at any time
during the Term (as defined in Agreement Paragraph 4), engage in any business
activity other than the business activities permitted or required hereunder, or
enter into the services of or be employed in any capacity or for any purpose by
any individual, firm, association, organization, partnership (general or
limited), corporation, limited liability company, or other party or legal entity
other than the Company (or any affiliate of the Company), on a fee or salary or
other compensatory basis, it being the intention of the Company and Executive
that the capacity in which Executive is hired by the Company under this
Agreement represents a full-time duty and responsibility.  The foregoing shall
not be interpreted to (a) prohibit Executive from engaging in recreational,
charitable, religious, or community service activities outside the scope of
Executive’s employment under this Agreement, or from making passive investments
in businesses or enterprises, (b) prohibit Executive from holding stock or other
equity interests in a publicly traded entity (even if such entity is competitive
with the Company so long as such ownership does not exceed one percent (1%)); or
(c) prohibit Executive from taking part in a real estate ventures, so long as:
(i) such activities or investments, individually or in the aggregate, do not
interfere or require services on the part of Executive that interfere with
Executive’s performance of his duties and obligations under this Agreement; (ii)
such activities or investments do not involve





1







--------------------------------------------------------------------------------

or relate to any activities or business in competition with the business of the
Company or any affiliates of the Company (except as provided in item (b) above),
and (iii) Executive has complied with Paragraph 10 of this Agreement with
respect to each such activity and investment.




4.  Term of Employment




The term of the Company’s employment of Executive shall be for a period of three
(3) years from the Effective Date (such period being referred to as the “Initial
Term”).  After the expiration of the Initial Term, the employment of Executive
shall continue for successive three (3) month periods.  The Initial Term plus
any period or periods of time during which the employment of Executive continues
with the Company after the expiration of the Initial Term is sometimes referred
to as the “Term.”




5.  Compensation of Executive




A.

As compensation for the services and duties performed and to be performed by
Executive as provided in this Agreement, the Company agrees to pay Executive a
salary in the amount of TWO HUNDRED THOUSAND DOLLARS ($200,000) per annum (“Base
Salary”), less applicable withholding, F.I.C.A., and other lawful deductions,
such salary to be payable semi-monthly, in equal installments, in arrears, and
otherwise in accordance with the Company’s payroll policies in effect from time
to time.  The Compensation Committee of the Board will review Executive's
compensation annually to consider possible upward adjustments (it being agreed
that the base salary shall not be reduced during the Initial Term).




B.

Executive may also receive bonuses, from time to time, in the discretion of the
Compensation Committee of the Board, depending upon Executive’s performance and
achievement of specific goals, and upon the profitability of the Company, which
bonuses may be payable in cash, options, and common stock, in the discretion of
the Compensation Committee of the Board.  




C.

Executive shall be authorized to incur, and shall be entitled to receive prompt
reimbursement for, all reasonable expenses incurred by Executive in performing
his duties and carrying out the responsibilities hereunder, including business
meals, entertainment, and travel expenses, provided that Executive complies with
all of the applicable policies, practices and procedures of the Company related
to the submission of expense reports, receipts, or similar documentation of
those expenses.  The Company shall either pay directly, or reimburse Executive
for such expenses in accordance with Company policies.




D.

In addition to the amounts set forth above, for the term of Executive’s
employment, the Company agrees to provide to Executive, at the Company’s sole
expense, health insurance coverage for Executive (with any such coverage for
Executive’s dependents, if desired by Executive, to be provided at the Company’s
sole expense) under the health insurance plan maintained by the Company from
time to time.  The Company shall also provide or reimburse Executive (up to
$3,500 in annual premiums, life insurance coverage on Executive’s life in a face
amount at least equal to base salary, and shall also provide Executive with both
long term and short term disability insurance for Executive in amounts and under
terms acceptable to the Company, all at





2







--------------------------------------------------------------------------------

the Company’s sole cost and expense.  Also, Executive shall have the option to
participate in any salary deferral, 401(k), SEP, or savings plan or other
similar plan which the Company or its successors or assigns makes available to
its employees.  Executive shall be required to comply with the conditions
attendant to coverage by such plans and shall comply with and be entitled to
benefits only in accordance with the terms and conditions of such plans as they
may be amended from time to time.




E.

During the Term, Executive shall be entitled to four (4) weeks of annual
vacation time per calendar year determined in accordance with the vacation
policies of the Company from time to time in effect.  To the extent that
Executive does not utilize the full amount of vacation time allotted in any
given calendar year, Executive will receive a cash payment within 30 days of the
end of such calendar year for any used vacation time.  Such cash payment will be
calculated based upon Executive’s Base Salary for the calendar year in which
such unused vacation time occurred.




F.

Executive shall also be entitled to a vehicle allowance of $750 per month, only
when a company vehicle is not provided.




G.

No additional compensation (above the compensation referred to in this
Paragraph 5) shall be due or payable by Company to Executive under this
Agreement, but nothing in this Agreement shall prohibit the Company from paying
Executive any additional amount as a bonus or otherwise, as the Company may
determine from time to time.

 

6.  Covenants, Representations, and Warranties of Executive




A.

Executive covenants, agrees, and promises that during the Term: (a) except as
permitted under this Agreement, Executive will not engage, directly or
indirectly, in any business other than the business of the Company, except at
the direction of or with the prior written approval of the Company;
(b) Executive will truthfully and accurately make, maintain, and preserve all
records and reports that the Company may from time to time request or require;
(c) Executive will fully account for all money, records, goods, wares,
merchandise, and other property belonging to the Company and/or to the Company’s
clients of which Executive has custody, and will pay over and/or deliver same
promptly whenever and however Executive may be directed to do so; (d) Executive
will (i) make reasonable efforts to obey all rules, regulations, and special
instructions applicable to him and (ii) be loyal and faithful to the Company at
all times; and (e) Executive agrees that upon termination of his employment
under this Agreement for any reason he will immediately surrender and turn over
to the Company all books, records, forms, mailing lists, client lists, potential
client lists, specifications, formulae, data, processes, papers, and writings
related to the Company’s business and all other property belonging to the
Company together with, except as hereinafter set forth, all copies of the items
mentioned in this Agreement Paragraph 6.A., it being understood and agreed that
the same are the Company’s sole property.




B.

Executive hereby represents and warrants to Company that (a) Executive is
experienced in the subject matter of this Agreement and fully competent to
exercise and discharge his duties and obligations under this Agreement, and (b)
the execution of this Agreement by Executive does not violate the terms or
conditions of any prior employment agreements to which





3







--------------------------------------------------------------------------------

Executive has been a party, and at the time of execution of this Agreement,
Executive is not a party to any other employment or consulting agreement and any
other employment agreement between the Executive, on the one hand, and the
Company (and/or its affiliates), is terminated and the Company (and/or its
affiliates) is (are) released from all obligations thereunder.




7.  Termination




A.

The employment of Executive may be terminated upon the occurrence of any one of
the following events:




(a)

Business Reason.  The Company may, at its election, and for any reason (i.e.,
any lawful reason other than Cause) and effective immediately (or such longer
period as determined by the Company in its sole discretion), terminate
Executive’s employment upon written notice to Executive.  Executive, effective
no less than thirty (30) days after written notice thereof to the Company, may
resign his employment with the Company.  A resignation for “Good Reason” shall
mean a resignation of your employment within sixty (60) days of the occurrence
of any of the following events: (i) without your written consent, a material
reduction of your duties, position or responsibilities; (ii) without your
written consent, a significant reduction by the Company in your base salary as
in effect immediately prior to such reduction; or (iii) without your written
consent, a requirement that you relocate your office to a location more than
seventy (70) miles from its then-current location. A resignation of your
employment for any other reason or in any other circumstances will be a
resignation “Without Good Reason.”




(b)

With Cause.  The Company may, upon written notice effective immediately,
terminate the employment of Executive at any time during the Term for “Cause.”
For purposes of this Agreement, “Cause” shall mean the following: () if
Executive should be convicted of or pleads nolo contendre to any felony offense
or to a crime of moral turpitude (whether or not a felony); (ii) if Executive
should be unable or incapable of performing the essential functions of his job
position for a period of thirty (30) consecutive days in any twelve (12) month
period, or one hundred twenty (120) days during any twelve (12) month period,
whether or not such days are consecutive (as used herein, “unable or incapable
of performing essential job functions” shall mean the inability of Executive, on
account of a mental, physical, or other condition, to perform his essential job
functions as determined by at least two of three medical physicians or by
agreement of the Company and Executive or his designee (if the determination is
to be made by medical physicians, the Executive or his designee shall appoint
one such physician, the Company shall appoint one, and the two so appointed
shall appoint the third medical physician)); (iii) if Executive should
(1) misappropriate funds or property of the Company, or of any affiliate of the
Company, (2) secure or attempt to secure personally any profit in connection
with any transaction entered into on behalf of the Company or of any affiliate
of the Company, or (3) make any material misrepresentation to the Company or any
affiliate of the Company; (iv) if Executive fails to comply with any of his
duties and obligations under this Agreement and such failure continues for
fifteen (15) days after written notice to Executive from the Company of such
failure; (v) if Executive fails to comply with the Conflict of Interest
Guidelines attached as





4







--------------------------------------------------------------------------------

Exhibit “A” to this Agreement, and such failure continues for five (5) days
after notice to Executive; (vi) if Executive shall give notice of resignation
under Paragraph 7.A(a); or (vii) if Executive commits an act involving
 dishonesty, theft, or conduct that one could reasonably expect to impair or
injure the reputation of, or harm, the Company or any affiliate of the Company.




(c)

Death of Executive.  This Agreement will terminate automatically on the death of
the Executive.




B.

In the event of the termination of the employment of Executive, Executive shall
be entitled to compensation under Paragraph 5.A earned by him prior to the date
of termination as provided herein.  Additionally, if during the Initial Term,
the Executive resigns with good reason or the Company terminates Executive’s
employment with the Company for any reason other than under Paragraph 7.A(b)(i),
7.A.(b)(iii), 7.A.(b)(iv), 7.A.(b)(v), or 7.A.(b)(vii) or if during the Initial
Term, Executive’s employment with the Company is terminated due to Executive’s
death under Paragraph 7.A(c), then Executive (or his estate, as applicable)
shall be entitled to and shall receive, as his or its sole and exclusive remedy
(Executive hereby waiving all other rights or remedies in the event of such a
termination), a severance payment equal to six (6) months’ of Executive’s base
salary (computed using the annual compensation then payable to Executive under
Paragraph 5.A) for six (6) months, which shall be paid monthly following the
termination of employment for the balance of the Initial Term. Additionally, in
the event the Company terminates Executive’s employment under Paragraph 7.A(a)
hereof, the duration of Executive’s covenants under Paragraph 10 hereof shall
last until the expiration of six (6) months from the date of such termination
(however, the Company may extend the duration of such covenant to up to twelve
(12) months from the date of such termination by increasing the severance
payment payable to Executive under the immediately preceding sentence to up to
twelve (12) month’s base salary – but the Company shall be under no obligation
 to do so).  If: (i) Executive resigns from his employment with the Company
under Paragraph 7.A(a) at any time; or (ii) during the Initial Term, the Company
terminates the employment of Executive pursuant to Paragraph 7.A(b)(i),
7.A(b)(iii), 7.A(b)(iv), 7.A(b)(v), 7.A(b)(vi), or 7.A(b)(vii); or
(iii) subsequent to the Initial Term, the Company terminates the employment of
Executive pursuant to any provision of Paragraph 7.A(b); or (iv) subsequent to
the Initial Term, Executive’s employment with the Company is terminated due to
Executive’s death under Paragraph 7.A(c), then the Company shall have the
obligation to pay to Executive all amounts earned under Paragraph 5.A prior to
the termination of employment, but the Company shall have no obligation to pay
Executive any amount otherwise coming due and payable under this Agreement after
the date of such termination and Executive shall be entitled to no other or
further compensation as of the date of termination of his employment or
thereafter. Additionally, if, after the Initial Term, the Company (but not
Executive) terminates Executive’s employment under Paragraph 7.A(a) or Paragraph
7.A.(b)(ii), Executive shall be entitled, as his sole and exclusive remedy
(Executive hereby waiving all other rights or remedies in the event of such a
termination) a severance payment equal to six (6) month’s salary (based on the
annual compensation payable to Executive under Paragraph 5.A), which shall be
paid monthly for six (6) months following the termination of employment;
provided, however, if Executive becomes employed or otherwise earns income from
sources other than the Company during such six (6) month period, then the
Company’s obligation to pay such severance payment shall be reduced dollar for
dollar by each dollar received by Executive during such six (6) month period.





5







--------------------------------------------------------------------------------




C.

If your employment with the Company is terminated by the Company “Without Cause”
(as defined herein) or if you resign “With Good Reason” you shall be entitled to
the same level of health (i.e. medical, vision and dental) coverage and benefits
as in effect for you on the day immediately preceding the day of termination of
employment; provided, however that (A) you constitute a qualified beneficiary,
as defined in Section 4980B(g)(1) of the Internal Revenue Code of 1986, as
amended; and (B) you elect continuation coverage pursuant to the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”), within the time
period prescribed pursuant to COBRA. The Company shall continue to provide you
with such health coverage until the earlier of (i) the date you are no longer
eligible to receive continuation coverage pursuant to COBRA, or (ii) twelve (12)
months from the termination date.




8.  Confidential Information; Ideas




A.

 The Company  promises that it will give Executive  access to some or all of its
Confidential Information (as defined in this Paragraph 8.A.) during his
employment under this Agreement, including, without limitation, certain trade
secrets, know-how, mailing lists, clients lists, potential client lists,
employee records, and other sensitive, proprietary, or confidential information
and knowledge concerning the business of the Company, and/or affiliates of the
Company (hereafter collectively referred to as “Confidential Information”) which
the Company desires to protect.  Executive understands that such Information is
sensitive, proprietary, or confidential, and he agrees that he will not, at any
time (and whether during or after Executive’s employment with the Company),
reveal such Confidential Information to anyone outside the Company.  The term
“Confidential Information,” as used in this Agreement, shall not include
information that (a) is already known to Executive from sources other than the
Company; (b) is or becomes generally available to the public other than as a
result of a disclosure by Executive; (c) is disclosed to Executive by a person
or entity who is not bound by any agreement regarding the confidential nature of
such information; or (d) is required to be disclosed by law or by regulatory or
judicial process.  The provisions of this Paragraph 8 shall survive any
termination or expiration of this Agreement, and the termination of Executive’s
employment with the Company (for whatever cause or reason).




B.

Executive agrees that all ideas, improvements, inventions, discoveries, systems,
techniques, formulas, devices, methods, processes, programs, designs, models,
prototypes, copyrightable works, mask works, trademarks, service marks, trade
dress, software programs, hardware improvements, business slogans, and other
things of value conceived, reduced to practice or made or learned by Executive,
either alone or with others, while employed by the Company and for twelve (12)
months thereafter that relate to the Company's business and/or the business of
affiliates of the Company (hereinafter collectively referred to as the "Ideas")
belong to and shall remain the sole and exclusive property of the Company
forever.  Further, Executive agrees to promptly and fully disclose to the
Company’s President such Ideas in writing.  In addition, Executive agrees,
without additional compensation, to cooperate and do any and all lawful things
requested by Company necessary or useful to ensure that the ownership by the
Company of such Ideas is protected.  This cooperation includes, but is not
limited to, executing all documents required by the Company, and otherwise
assisting Company to vest title of such Ideas in Company and to obtain, maintain
and enforce for Company’s benefit, any patents, copyrights, mask work
registration, trade





6







--------------------------------------------------------------------------------

and service mark registrations, or other legal protection for any Ideas in any
and all countries, during or after employment with Company.  Executive will
continue to assist Company as provided in the preceding sentence even after
termination of Executive’s employment with Company, but Company shall compensate
Executive at a reasonable rate after his termination for the time actually spent
by Executive in response to a written request by Company.  If Company is unable
for any reason to secure Executive's signature on any document needed in
connection with the actions specified in the preceding paragraph, Executive
hereby irrevocably designates and appoints Company and its duly authorized
officers and agents as Executive's agent and attorney-in-fact to act for and on
Executive's behalf to execute, verify, and file any such documents and to do all
other lawfully permitted acts to further the purposes of the preceding paragraph
with the same legal force and effect as if executed by Executive. Executive
hereby waives and quitclaims to Company any and all claims, of whatever nature,
which Executive has or may have later for infringement of any proprietary rights
assigned by Executive to Company.  Executive hereby assigns to the Company all
of Executive’s right, title, and interest in and to all such Ideas and all
patents, trademarks, copyrights, other registrations, and applications which may
be obtained as a result of the Ideas, throughout the United States and all
foreign countries.  Executive agrees that no Ideas shall be regarded as having
been conceived, reduced to practice, made, or learned by Executive prior to
Executive's employment.  Executive's obligations under this Agreement shall
continue after his termination of employment with the Company. This Agreement
shall inure to the benefit of Company, its successors (including by merger) and
assigns, and is binding upon the assigns, executors, and administrators and
other legal representatives of Executive.




9.  Arbitration




A.

If any dispute between the Company and Executive arises out of or is related to
this Agreement, Executive’s employment, or Executive’s separation from
employment with Company for any reason, and the parties to this Agreement cannot
resolve the dispute, the Company and Executive shall submit the dispute to final
and binding arbitration.  The arbitration shall be conducted in accordance with
the American Arbitration Association’s (“AAA”) National Rules for the Resolution
of Employment Disputes (“Rules”).  If the parties cannot agree to an arbitrator,
an arbitrator will be selected through the AAA’s standard procedures and Rules.
 Company and Executive shall share the costs of arbitration, unless the
arbitrator rules otherwise.  Company and Executive agree that the arbitration
shall be held in Houston, Texas.   Arbitration of the parties’ disputes is
mandatory, and in lieu of any and all civil causes of action or lawsuits either
party may have against the other arising out of or related to this Agreement,
Executive’s employment, or Executive’s separation from employment with Company,
with the exception that Company alone may seek a temporary restraining order and
temporary injunctive relief in a court to enforce the protective covenants as
provided in Agreement Paragraph 10.C..  Executive acknowledges that by agreeing
to this provision, he knowingly and voluntarily waives any right he may have to
a jury trial based on any claims he has, had, or may have against the Company,
including any right to a jury trial under any local, municipal, state or federal
law including, without limitation, claims under Title VII of the Civil Rights
Act of 1964, 42 U.S.C. Section 1981, the Americans With Disabilities Act of
1990, the Age Discrimination In Employment Act of 1967, the Family Medical Leave
Act, the Sarbanes-Oxley Act, the Older Workers Benefit Protection Act, the Texas
Commission on Human Rights Act, claims of harassment, discrimination or wrongful
termination, and any other statutory or





7







--------------------------------------------------------------------------------

common law claims.




B.

Before the arbitration hearing is conducted, the arbitrator shall have the
authority to consider and grant a motion to dismiss and motion for summary
judgment by applying the standards governing these motions under Federal Rules
of Civil Procedure 12 and 56.  The arbitrator shall issue a written decision and
award, which shall explain the basis of the decision.  The decision and award
shall be exclusive, final, and binding on both Executive and the Company, and
all heirs, executors, administrators, successors, and assigns.  




C.

Both Executive and the Company understand that, by agreeing to arbitration, they
are agreeing to substitute one legitimate dispute resolution forum (arbitration)
for another (litigation), and thereby are waiving the right to have disputes
resolved in court




10.  Restrictive Covenants




A.

As an inducement for Company’s agreement to employ Executive, to provide
Executive with trade secrets and other Confidential Information, and to enter
into this Agreement, Executive hereby agrees that during the Term, and for a
period of twenty-four (24) full calendar months after (i) the expiration of the
Term (as the same may be extended) or (ii) the termination of Executive’s
employment with the Company for whatever reason or cause (whichever may occur
later), or for the maximum period of time permitted by law, whichever is less,
Executive shall not, whether for profit or not, whether on his own behalf or on
behalf of any person or firm in any capacity whatsoever, engage in the
"Prohibited Activity" (as hereinafter defined) within the "Relevant Geographical
Area" (as hereinafter defined).  Serving as a partner, member, trustee,
receiver, custodian, manager, stockholder, officer, director, owner, joint
venturer, associate, employee, consultant, adviser or in any other capacity
whatsoever with respect to any person or firm engaged in the Prohibited Activity
within the Relevant Geographical Area shall be conclusively deemed engagement in
the Prohibited Activity within the Relevant Geographical Area regardless of
whether such service is for profit  or whether such person or firm engages in
the Prohibited Activity for profit .  In this Agreement, the phrase "Prohibited
Activity" shall mean, directly or indirectly: (i) soliciting the Company’s
customers; or (ii) working independently or for any person or firm involved in
any business engaged in by the Company and/or by any of its subsidiaries or
affiliates during the Term, including, without limitation, steel fabrication.
 For purposes of this Agreement, the phrase "Relevant Geographical Area" shall
mean the area within political boundaries of the State of Texas and any and all
other areas in which the Company or any of its subsidiaries or affiliates
transact business; provided, however, if the geographic area defined in this
Agreement Paragraph 10.A. exceeds the maximum geographic area permitted by law
or for any other reason does not state a geographic area within which the
provisions of this Paragraph 10 A. are enforceable, then the provisions of this
Paragraph 10 A. shall apply within the maximum geographic area permitted by law
in which such provisions are enforceable.




B.

As an inducement for Company’s agreement to employ Executive, to provide
Executive with trade secrets and other Confidential Information, and to enter
into this Agreement, Executive hereby agrees that during the Term, and for a
period of twenty-four (24) full calendar months after: (i) the expiration of the
Term (as the same may be extended) or (ii) the termination of





8







--------------------------------------------------------------------------------

Executive’s employment with the Company for whatever reason or cause (whichever
may occur later), or for the maximum period of time permitted by law, whichever
is less, Executive shall not induce or attempt to influence or persuade any
employee of Company or any of its affiliates to terminate his employment with
the Company (or with the applicable affiliate).




C.

In addition to all other remedies at law and in equity which the Company might
have for Executive’s breach of the covenants set forth in this Paragraph 10, the
Parties agree that in the event of any breach or attempted or threatened breach
of any such covenant, the Company shall also have the right to obtain a
temporary restraining order, temporary injunction and permanent injunction
against Executive prohibiting such breach or attempted or threatened breach,
merely by proving the existence of such breach, or attempted or threatened
breach (by a preponderance of the evidence) and without the necessity of proving
either inadequacy of legal remedy or irreparable harm.




D.

Executive’s covenants set forth in this Paragraph 10 are independent and
severable from every other provision of this Agreement; and the breach of any
other provision of this Agreement by the Company or any other agreement between
Executive and the Company shall not affect the validity of the provisions of
this Paragraph 10 or constitute a defense of Executive in any suit or action
brought by the Company to enforce the provisions of this Paragraph 10 or to seek
any relief from Executive’s breach thereof.




E.

Each of the Parties agree and stipulate that: (i) the agreements and covenants
not to compete contained in this Paragraph 10 are fair and reasonable in light
of all of the facts and circumstances of the relationship between Executive and
the Company; (ii) the consideration provided by the Company is not illusory; and
(iii) the consideration given by the Company under this Agreement gives rise to
the Company’s interest in restraining and prohibiting Executive from engaging in
the Prohibited Activity within the Relevant Geographical Area as provided under
this Paragraph 10 and the covenants not to engage in the Prohibited Activity
within the Relevant Geographical Area pursuant to this Paragraph 10 are designed
to enforce such consideration.  The Parties are aware, however, that in certain
circumstances, courts have refused to enforce certain agreements not to compete.
 Therefore, in furtherance of and not in derogation of the provisions of the
preceding sentence, the Parties agree that if a court should decline to enforce
the any of the provisions of this Paragraph 10, such affected provisions shall
be deemed to be modified to restrict competition with the Company to the maximum
extent, in both time and geography, which the court shall find enforceable.  The
provisions of this Paragraph 10 shall survive any termination or expiration of
this Agreement, and the termination of Executive’s employment with the Company
(for whatever cause or reason, as modified by Paragraph 7.B of this Agreement).




11.  Notice




Any and all notices permitted or required to be given under the terms of this
Agreement shall be in writing and may be served by certified mail, with return
receipt requested and proper postage prepaid, addressed to the Party to be
notified at the appropriate address specified below, or by delivering the same
in person to such Party, or by prepaid telegram addressed to the Party to be
notified at said address, or by Federal Express or another nationally recognized
courier service





9







--------------------------------------------------------------------------------

addressed to the Party to be notified at said address.  Notice given by
certified mail as aforesaid shall be deemed given and received three (3) days
after mailing, whether or not actually received.  Any notice given in any other
above authorized manner shall be deemed received upon actual receipt; but shall
also be deemed received upon attempted delivery if such delivery is not
accepted.  The addresses of the parties are as follows:




If to the Company:

HII Technologies, Inc.

710 N. Post Oak Road, Suite 400

Houston, TX 77024

Attention:  Chairman Compensation Committee of the Board of Directors




If to Executive:

Matthew C. Flemming

8614 Westview Drive

Houston, Texas 77055




The address of any Party may be changed by notice given in the manner provided
in this Paragraph.




12.  General Provisions




A.

This Agreement may not be assigned by Executive.  This Agreement may be assigned
in whole or in part by the Company.  Executive expressly agrees to honor and
accept such assignment or other transfer and, upon the consummation thereof, to
attorn to the Company’s assignee and to perform his duties and obligations
hereunder for the benefit of the Company’s assignee as if the Company’s assignee
were the Company named herein.  Executive further agrees that, upon the
consummation of such assignment or other transfer, all references herein to the
Company shall become and shall be deemed to be references to the Company’s
assignee and the Company shall be relieved of all obligations hereunder.




B.

This Agreement shall be governed by, construed, and enforced in accordance with
the internal, local laws of the State of Texas (without regard to conflicts of
law rules) and the obligations of the Company and Executive shall be performable
in Harris County, Texas.




C.

The Company agrees to provide to the Executive all rights of indemnification to
the fullest extent permitted by law and by the Company’s certificate of
incorporation and bylaws as well as advancement of attorneys’ fees and costs as
incurred during the pendency of a claim or action.  The Company agrees to
maintain director’ and officers’ insurance for the benefit of the Executive
providing coverage identical to that of other senior executive officers of the
Company.  The indemnification and directors’ and officers’ coverage shall extend
to actions and services undertaken or performed by the Executive or omissions,
not only as an employee of the Company, but as an employee, agent, director or
consultant of any other entity for which the Executive renders services at the
request of the Company.








10







--------------------------------------------------------------------------------



D.

This Agreement contains the entire agreement between the Parties relative to the
subject matter hereof and supersedes and replaces all prior communications and
agreements (oral or written) between Executive and the Company.  No variation,
modification, or change of this Agreement shall be binding upon either Party
hereto unless set forth in a document duly executed by both Parties.




E.

This Agreement is intended to express the Parties’ mutual intent, and
irrespective of the Party preparing this document, no rule of construction shall
be applied against such Party, as both Parties have actively participated in the
preparation and negotiation of this Agreement.




F.

No consent or waiver, express or implied, by a Party to or of any breach or
default by the other Party in the performance by the other Party of its
obligations under this Agreement shall be deemed or construed to be a consent or
waiver to or of any other breach or default in the performance by such other
Party of the same or any other obligation of such Party under this Agreement
(e.g., any waiver or consent from the Company with respect to any term or
provisions of this Agreement or any other aspect of Executive’s conduct or
employment shall be effective only in the specific instance and for the specific
purpose for which given and shall not be deemed, regardless of frequency given,
to be a further or continuing waiver or consent and the failure or delay of the
Company at any time or times to require performance of, or to exercise any of
its powers, rights, or remedies with respect to any term or provision of this
Agreement or any other aspect of Executive’s conduct or employment in no manner
[except as otherwise expressly provided herein] shall affect the Company’s right
at a later time to enforce any such term or provision).  Failure on either
Party’s part to complain of any act or failure to act of the other Party or to
declare the other Party in default, irrespective of how long such failure or
default continues, shall not constitute a waiver by such Party of such Party's
rights under this Agreement.




G.

If any provision of this Agreement or the application thereof to any person or
circumstance shall be invalid or unenforceable to any extent, the remainder of
this Agreement and the application of such provision to other persons or
circumstances shall not be affected thereby and shall be enforced to the
greatest extent permitted by law.




H.

This Agreement shall inure to the benefit of and be binding upon the undersigned
Parties and their respective permitted successors and permitted assigns.
 Whenever, in this instrument, a reference to any Party is made, such reference
shall be deemed to include a reference to such Party’s permitted successors and
permitted assigns; however, neither this Paragraph 12.H nor any other portion of
this Agreement shall be interpreted to constitute a consent to any assignment or
other transfer of this Agreement or any part hereof other than pursuant to and
in accordance with this Agreement’s other provisions.





11







--------------------------------------------------------------------------------







I.

The prevailing Party in any dispute between the Parties to this Agreement,
arising out of the interpretation, application, or enforcement of any provision
of this Agreement, shall be entitled to recover all of its reasonable attorneys'
fees and costs, whether suit be filed or not, including, without limitation,
costs and attorneys' fees related to or arising out of any arbitration or trial
or appellate proceedings or petition for review before any other court.




J.

Executive agrees to diligently adhere to the Conflict of Interest Guidelines
attached hereto as Exhibit “A”.







[SIGNATURE PAGE TO FOLLOW]





12







--------------------------------------------------------------------------------

EXECUTED, in multiple counterparts, each of which shall have the force and
effect of an original, on the Effective Date.







"Company"




HII TECHNOLOGIES, INC.

a Delaware corporation




          /s/ Kenton Chickering                            

By: _______________________________

         Kenton Chickering

         Member, Compensation Committee




        

 

"Executive"













/s/ Matthew C. Flemming

________________________________

Matthew C. Flemming







 

 

 

















13







--------------------------------------------------------------------------------

EXHIBIT “A”

TO EMPLOYMENT AGREEMENT







HII TECHNOLOGIES, INC.

CONFLICT OF INTEREST GUIDELINES




1.

It is the policy of the Company to conduct its affairs in strict compliance with
the letter and spirit of the law and to adhere to the highest principles of
business ethics.  Accordingly, all officers, employees, and independent
contractors must avoid activities which are in conflict, or give the appearance
of being in conflict, with these principles and with the interests of the
Company.  The following are potentially compromising situations which must be
avoided.  Any exceptions must be reported to the Company’s Board of Directors
and written approval for continuation must be obtained.




A.

Revealing confidential information to outsiders or misusing confidential
information.  Unauthorized divulging of information is a violation of this
policy whether or not for personal gain and whether or not harm to the Company
is intended.




B.

Accepting or offering substantial gifts, excessive entertainment, favors, or
payments which may be deemed to constitute undue influence.




C.

Participating in civic or professional organizations that involve divulging the
Company’s confidential information.




D.

Initiating or approving any form of personal or social harassment of employees
in violation of any laws.




E.

Execution of transactions involving insurance products or services or other
products or services not approved by the Company’s Board of Directors or
permitted pursuant to any existing employment agreement.




F.

Improperly using or disclosing to the Company any proprietary information or
trade secrets of any former employer or other person or entity with whom
obligations of confidentiality exist.




G.

Unlawfully discussing prices, costs, customers, sales, or markets with competing
companies or their employees.




H.

Violation of any applicable law, rule and/or regulation, state and/or federal.




I.

Improperly using or authorizing the use of any inventions which are the subject
of patent claims of any other person or entity.








H-HII employment (flemming) 1 30 14.doc

Exhibit “A”

Page 1




--------------------------------------------------------------------------------



J.

Engaging, directly or indirectly, in any business other than performance of
employee’s duties under this Agreement except at the direction of or with the
prior written approval of the Company’s Board of Directors.




2.

Each officer, employee, and independent contractor must take every necessary
action to ensure compliance with these guidelines and to bring problem areas to
the attention of higher management for review.  Violations of this conflict of
interest policy may result in discharge without warning.








H-HII employment (flemming) 1 30 14.doc

Exhibit “A”

Page 2


